        Case 9:21-cv-00018-DWM Document 15 Filed 06/14/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION



 JUSTINE LANE DAVIS,                                 CV21-18-M-DWM

                      Plaintiff,

 vs.                                                        ORDER

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

                       Defendant.



       The parties having filed a stipulation for dismissal pursuant to Federal Rule

of Civil Procedure 41(a),

       IT IS ORDERED that the above-captioned cause is DIMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED.

       DATED this
                    i    day of June, 2021.




                                                           District Judge
                                       United State/^District Court




                                          1
